                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
       v.                                             §       Case No. 7:18-cr-00855
                                                      §
JORGE ZAMORA-QUEZADA                                  §

                          MOTION FOR BILL OF PARTICULARS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant, JORGE ZAMORA-QUEZADA, in the above styled and

numbered cause, and files this Motion for Bill of Particulars, and would respectfully show the

Court as follows:

                                            I. CHARGES

       The Indictment was filed on May 9, 2018. On August 14, 2018, the Government filed the

Superseding Indictment. The Indictment alleges the Defendant participated in a health care fraud

scheme concerning $240 million in Medicare, among others, reimbursement claims over a time

span of nearly two decades.

       Count 1 alleges a conspiracy to commit health care fraud in violation of 18 U.S.C. § 1349.

The Superseding Indictment alleges a time span “[f]rom in or about 2000 and continuing though

in or about 2018…” for violations of 18 U.S.C. §1347. The claims allege that Defendant along

with co-conspirators would:

       1. Falsely diagnose vulnerable patients, including the young, elderly, and disabled, from

            the Rio Grande Valley, San Antonio, and elsewhere, with diseases such as rheumatoid

            arthritis and other auto-immune diseases. These patients included, but were not limited

            to: A.M., J.P., F.H., E.E., M.G., P.T., I.G., M.C., M.L., M.B., A.D.J., I.M., E.G., C.H.,
           E.G., M.N., B.M., J.F. and J.H.;

       2. Administer infusions and/or injections containing chemotherapy and other toxic

           medications to patients, including patients who had been falsely diagnosed with various

           diseases, including rheumatoid arthritis;

       3. Conduct a battery of fraudulent, repetitive, and excessive medical procedures

       4. Direct staff to increase the number of patient office visits and the number of medical

           procedures;

       5. Dismiss patients from his medical practices if they questioned him about his fraudulent

           diagnoses and medical procedures;

       6. Conceal patient records from other rheumatologists and other physicians, including

           multiple rheumatologists in Texas;

       7. Conceal thousands of patient medical records form Medicare;

       8. Falsify patient records in order to create the false appearance that certain procedures

           were medically necessary and that certain procedures had been performed;

       9. Obstruct investigations by causing the creation of false and fictitious records;

       10. Submit false and fraudulent claims for services that did not comply with the heath care

           benefit programs’ requirements for reimbursement.

       Counts 2-9 allege Defendant falsely diagnosed eight (8) individuals - as substantive

violations of 18 U.S.C. §§ 1347 and 2.

       Count 10 alleges a money laundering scheme in violation of 18 U.S.C. § 1956(h).

       Count 11 alleges a conspiracy to obstruct justice in violation of 18 U.S.C. § 1512(k). Count

11 states that the Defendant would manufacture false and fictitious records and other documents;

conceal the records; and cause false records to be provided to the Grand Jury.
       Despite the breadth and complexity of these charges – all of which hinge on reimbursement

claims for services that allegedly were unnecessary, not covered, never provided, or otherwise

tainted, there is only minimal reference to specific reimbursement claims which form the basis of

the charges spanning eighteen years and with a claimed amount of $240 million. There is minimal

reference to specific reimbursement claims; minimal references to specific beneficiaries; and no

reference to specific dates when services were provided or when the reimbursement claims or

claim forms were created, submitted, approved, or paid.

                            II. BILLS OF PARTICULAR - GENERALLY

       Rule 7(f) grants courts wide discretion to order a bill of particular even where an indictment

meets the minimum requirements set out in Rule(c) and guaranteed by the 5th and 6th Amendments

to the United States Constitution. “[A] Bill of particulars has for its purpose in informing a

defendant of the nature of the charges against him so that he will have sufficient detail to prepare

for his defense, to avoid or minimize the danger of surprise at trial, and to enable him to plead

double jeopardy in the event of a subsequent prosecution of the same offense.” United States v.

Murray, 527 F.2d 401, 411 (5th Cir. 1976).

       Courts have held that a bill of particulars may be appropriate when the indictment fails to

specify documents and transactions that the Government contends are fraudulent, and, with regard

to health care fraud, several courts have found that defendants should be provided information

identifying the medical claims that were fraudulent. United States v. Davis, 2014 WL 6679199

(S.D. Texas – Houston Div., November 25, 2014); United States v. Drivas, No. 10 CR-771 (NG),

2012 WL 3011023, at *3 (E.D.N.Y. July 19, 2012); see, e.g., United States v. Vasquez-Ruiz, 136

F.Supp. 2d 941, 943 (N.D.Ill. 2001) (holding that the defendant was entitled to know the identify

of the alleged patient victims, record claimed to have false entries, and any allegedly fraudulent
bills to insurers as the “defense should not be left to its own devices and a sifting of the voluminous

materials that have been provided in order to divine the particulars of these critical allegations”).

        The Supreme Court in Hamling v. United States, declared, “Undoubtedly the language of

the statue may be used in the general description of an offense, but it must be accompanied with

such a statement of the facts and circumstances as will inform the accused of the specific offense,

coming under the general description, with which he is charged.” Hamling v. United States, 418

U.S. 87, 117 (1974). Charge in an indictment is valid only when it “fully, directly, and expressly,

without any uncertainty, or ambiguity,” sets forth the charged offense. United States v. Ramon,

666 F.2d 469, 474 (11th Cir. 1982) (citing Hamling v. United States, 418 U.S. 87, 117 (1974). The

basic principle governing a bill of particulars is to identify with sufficient particularity the nature

of the charge pending against him to prepare a defense and to prevent surprise at trial. See United

States v. Gordon, 780 F.2d 1165, 1172 (5th Cir. 1986).

                                 III. BILLS OF PARTICULAR - NEED

        The Defendant is presumed innocent because of his plea of not guilty, it cannot be assumed

that he knows the particulars sought and he can only be considered “ignorant of the facts on which

the pleader founds his charges.” Fontana v. United States, 262 F. 283, 286 (8th Cir. 1919). The

Indictment spans from 2000 to 2018; almost two decades of claims. It never specifically alleges

when the Defendant committed any particular acts. Moreover the indictment does not state what

specific acts occurred during this extended period. Without providing information about what

specific acts were committed by the Defendant, it is impossible for the defense to prepare for trial

given the vast time-period charged and the broad allegations made in the Indictment. The need

for a bill of particulars in this case is clear – without knowing the specific violations of the statute,

Defendant will be prejudiced at trial. If the Government – which seized all of the Defendant’s
records, alleges that a violation of the health care statute occurred, it should be required to allege

its reasons and extent now rather than be allowed to ambush Defendant at trial.

       Furthermore, without knowing the specific reimbursement claims forming the basis of the

charges made or some other theory: (1) Defendant cannot adequately prepare for trial – counsel

must comb through $240 million and eighteen years’ worth of reimbursement claims related to

numerous services and thousands of patients in hopes of identifying relevant claims; 2) Defendant

likely will be prejudicially surprised at trial – the Government could simply shift the focus to new

reimbursement claims each time Defendant proves a claim was not fraudulent or the result of any

wrongdoing; and 3) Defendant may be subject to double jeopardy in the future – the Government

could refrain from pursuing unspecified claims at trial, regardless of whether they formed the basis

of the Indictment, and later use them as the basis for future charges if this prosecution is

unsuccessful.

                             IV. BILL OF PARTICULARS REQUESTED

       Defendant respectfully requests the following particulars:

       1. The specific acts, and in respect to which of the 25 listed patients, that Dr. Zamora

           allegedly committed or conspired to commit in furtherance of the health-care fraud

           conspiracy alleged in Count 1;

       2. What was the total benefits received from the participation in the venture;

       3. The characteristics of the facts, including acts and dates, that violate 18 U.S.C. §§ 1347

           and 2, if any;

       4. The names of the beneficiaries whose claims were tainted by any alleged violation of

           18 U.S.C. §§ 1347; and

       5. The documents or records alleged to be fictitious or false;
       6. In relation to each record that the government contends was false and fictitious as

           alleged in Count 11, whether each record was allegedly fabricated completely or just

           altered or otherwise how it is false and fictitious, and what specific acts Dr. Zamora

           allegedly committed or conspired to commit to make each record false and fictitious

           and/or to cause said records to be provided to a grand jury.

       7. The specific transactions that Dr. Zamora made or conspired to make that would

           constitute money-laundering as alleged in Count 10, and whether those transactions

           allegedly constituted concealment under 18 U.S.C. § 1956(a)(1)(B)(i), Mexican

           transactions under § 1956(a)(2)(B)(i), or transactions over $10,000 under § 1957.

                                             V. PRAYER

       WHEREFORE, premises considered, Defendant respectfully requests that this Honorable

Court order the production of a Bill of Particulars in this case.


                                       Respectfully submitted,

                                       LAW OFFICE OF BENIGNO (TREY) MARTINEZ,
                                       PLLC

                                       1201 East Van Buren
                                       Brownsville, Texas 78520
                                       Tel: 956-550-4868
                                       Fax: 956-621-0135

                                       By: /s/ Tomas F. Tijerina
                                       TOMAS F. TIJERINA
                                       State Bar No. 24070746
                                       Federal ID No. 1062166
                                       E-mail: tomas@mbymlaw.com
                                       BENIGNO (TREY) MARTINEZ
                                       State Bar No. 00797011
                                       Federal ID No. 23945
                                       E-mail: trey@mbymlaw.com

                                       ATTORNEYS FOR DEFENDANT
                              CERTIFICATE OF CONFERENCE

       I, Tomas Tijerina, certify that on the 13th day of August 2019, I attempted to consult with
Assistant U.S. Attorney Adrienne Frazior regarding this motion and she is opposed.

                                                      /s/ Tomas F. Tijerina
                                                      TOMAS F. TIJERINA



                                 CERTIFICATE OF SERVICE
       On the 13th day of August 2019, I electronically submitted the foregoing document with
the clerk of the court of the U.S. District Court, Southern District of Texas, using the electronic
case filing system of the court. I hereby certify that I have served all counsel and/or pro se parties
of record electronically or by another manner authorized by the Federal Rule of Civil Procedure
5(b)(2).

                                                      /s/ Tomas F. Tijerina
                                                      Tomas F. Tijerina
